DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/25/2021 has been entered.  Claims 1, 13-14, and 16-18 have been amended. Claims 10-12 were previously withdrawn. Claims 6 and 19 have been canceled.  Accordingly, claims 1-5, 7-18, and 20-21 are currently pending in the application.  
Applicant's amendments to claims 6, 13-14, and 16-18 have overcome the 112(b) rejections previously set forth in the Office Action mailed 03/25/2021.  Applicant's amendments to the claims 1 and 13 have overcome the 103 rejections in view of Mark (US 2019/0009472 - of record) in view of Hymas (US 2020/0016823 - of record) previously set forth in the Office Action mailed 03/25/2021.

Reasons for Allowance
Claims 1-5, 7-18, and 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method as instantly claimed is that while the prior art Mark (US 2019/0009472 - of record) in view of Hymas (US 2020/0016823 - of record) teaches depositing a sacrificial support material on or adjacent to a build surface, wherein the sacrificial support material is configured to support a continuous reinforcement material during an additive manufacturing technique, and wherein the sacrificial support material comprises a core and a coating on the core; extruding the continuous reinforcement material from an additive manufacturing device such that at least a portion of the continuous reinforcement material 
Regarding claim 13, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method as instantly claimed is that while the prior art Mark (US 2019/0009472 - of record) in view of Hymas (US 2020/0016823 - of record) teaches depositing a sacrificial support on or adjacent to a build surface, wherein the sacrificial support is deposited using an additively manufacturing technique, wherein the sacrificial support is configured to support a reinforcement material of a ceramic matrix composite during an additive manufacturing technique, and wherein the sacrificial support comprises a core and a coating on the core; depositing the reinforcement material using additive manufacturing such that at least part of the reinforcement material contacts the coating of the sacrificial support; and removing the core of the sacrificial material support to result in a feature defined at least in part by the coating. However, the prior art of record does not teach or suggest wherein the coating remains and is coupled to the reinforcement material after the removal of the core.
 Claims 2-5, 7-12, 14-18 and 20-21 are allowed because the claims are dependent upon allowable independent claims 1 and 13.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected without traverse.  Accordingly, claims 10-12 been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743